Citation Nr: 0410047	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for muscle contract 
headaches with occasional blurring of vision, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for compression fracture 
C5-C6 with degenerative disc disease, with left upper extremity 
involvement to include left shoulder, arm, hand and fingers, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty from 
August 1987 to August 1990.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2001, a statement of the case 
was issued in January 2002 and a substantive appeal was received 
in January 2002.  The veteran testified at Board hearing at the RO 
in October 2002.

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

In a December 2001 written communication, the veteran claimed that 
his left arm and shoulder symptoms have become more severe since 
the most recent rating action.  While a new examination is not 
required simply because of the time which has passed since the 
last examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

It appears from the record that the veteran's service-connected 
headache disability is associated to some degree with the service-
connected cervical spine disability.  Recognizing this, it would 
appear appropriate to defer consideration of the headache issue 
pending additional medical examination to ensure an adequate 
record for appellate review. 

Finally, at the October 2002 Board hearing, the veteran offered 
testimony regarding left lower extremity involvement associated 
with the service-connected cervical spine disability.  This 
question would seem to be intertwined with the current cervical 
spine issue to such a degree that it should be developed and 
adjudicated by the RO in conjunction with the other actions 
directed in this remand.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claims, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for special VA headache and 
spine examinations.  It is imperative that the claims file be made 
available to the examiners for review in connection with the 
examinations.  All medically indicated special tests and studies 
should be accomplished.  

     a)  the headache examiner (after reviewing the record and 
examining the veteran) should offer an opinion as to the frequency 
of characteristic prostrating attacks over the last several 
months.  

     b)  the spine examiner should report all clinical and special 
test findings to allow for evaluation under both the old and new 
rating criteria for rating degenerative disc disease.  The spine 
examiner should also clearly indicate whether there is any 
neurological involvement of the lower extremity and, if so, 
whether it is related to the service-connected cervical spine 
disability or due to other etiology.  A detailed rationale for all 
opinions offers should be furnished. 

3.  After completion of the above and any additional development 
deemed necessary, the RO should determine whether the claimed 
lower extremity involvement is part and parcel of the service-
connected cervical spine disability.  If so, appropriate action to 
recognize and rate the lower extremity symptoms should be taken.  
If the RO determines that the claimed left lower extremity 
involvement is not part and parcel of the cervical spine 
disability, then the RO should make a formal adjudication of the 
issue of service connection for left lower extremity disability.  
If that benefit is not granted, the veteran should be advised of 
the denial and advised of appellate rights and procedures, 
including the need to file a timely notice of disagreement if he 
wished to initiate an appeal from that determination.  

4.  The RO should then review the expanded record and determine if 
higher ratings are warranted for the service-connected headache 
disability and the service-connected cervical spine disability 
(under both the old and the current rating criteria for 
degenerative disc disease).  The veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



